196 Ga. App. 262 (1990)
395 S.E.2d 603
STARNES
v.
THE STATE.
A90A1065.
Court of Appeals of Georgia.
Decided June 18, 1990.
Rehearing Denied July 9, 1990.
Harrison & Harrison, G. Hughel Harrison, Samuel H. Harrison, for appellant.
Gerald N. Blaney, Jr., Solicitor, Jeffrey P. Kwiatkowski, Assistant Solicitor, for appellee.
BIRDSONG, Judge.
Appellant, Jimmy E. Starnes, appeals his sentence and judgment of conviction of DUI. Appellant enumerates two errors. Held:
1. Appellant asserts the trial court erred in admitting evidence of intoximeter test results after a written demand for a copy of the scientific report thereof had been made but not honored. We find appellant suffered no prejudice.
The uncontroverted testimony of the arresting officer was that he provided appellant with a copy of the intoximeter test results upon completion of the test, when appellant was under arrest but not in handcuffs, and before appellant was taken from the Snellville Police Department. As appellant already had been provided with a copy of the test results, he was not harmed by the State's failure to provide the same pursuant to OCGA § 17-7-211. Johnson v. State, 194 Ga. App. 501 (3) (391 SE2d 132).
We also note that appellant allowed testimonial evidence to be admitted, without objection, that it was the policy of the Snellville Police Department to transport anyone "[i]f they exceed twenty-eight percent grams alcohol," to the Gwinnett County Medical Center prior to taking them to jail, and that appellant was transported to and checked by that facility. The obvious and reasonable inference to be drawn from this testimony is that appellant had been tested at a level at least in excess of twenty-eight percent grams alcohol.
2. Appellant asserts the trial court erred in permitting the intoximeter test results to go out with the jury after the contents of that report had been testified to in the jury's presence. At trial the grounds for appellant's timely objection, in addition to the grounds disposed of in Division 1 above, was that the test results, State Exhibit 3, would "add undue emphasis to the testimony of the officer." This is, in effect, an objection on the specific grounds that the testimony *263 was cumulative. This enumeration of error is without merit. Whiteley v. State, 188 Ga. App. 129, 132 (3) (372 SE2d 296).
Judgment affirmed. Banke, P. J., and Cooper, J., concur.